DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal edge of claim 1 and the window of claim 14 and the accessories of claim 16 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The detailed description fails to provide proper and clear antecedent basis for the claim terms of “a terminal edge”.  The language of the specification does not match the claim language, so there is no one to one correspondence for the language between the specification and the claims.  While elements of the tailgate door can be construed as an edge, the lack of any type of “terminal edge” terminology used in the specification is confusing.  The currently amended claim does not closely align with the specification.   According to section 608.01(o) of the MPEP, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).  Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 21.3. Note .  
In the instant case, as discussed above, the lack of use of “a terminal edge” terminology in the specification is confusing and should be clarified.  As it stands, the specification does not ensure certainty because “a terminal edge” is unclear and it is unclear as to which portion  is close to the notch.

Claim Objections
Claim 14 is objected to because of the following informalities:  The phrase “door include a channel” appears to contain a typographical error.  Perhaps Applicant intended to state “door includes a channel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter (one window) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is a general discussion of notches within a channel in paragraph [0033], but not such window device to display this component is shown and it is not exactly clear how a window would be constructed and related to the channel of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-10 and 12-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,848 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-10 and 19-20 of U.S. Patent No. 10,668,848 B2 fully encompass the subject matter of claim 8-10 and 25-27 of the current invention.  Therefore, allowance of current claims 8-10 and 25-27 would be improper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 12-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSimone (US 2016/0031353).
Regarding claim 1, DiSimone discloses a tailgate door (Fig. 1, 20) that pivotally engages a rear cargo area (para. [0037]) of a vehicle between a closed position (Fig. 6) and an open position (Fig. 7), the tailgate door (20) including a notch near a terminal edge (para. [0037] describes a lug portion 26 “to pivotably attach the bed extension 22 to the tailgate door 20”, i.e. a notch type area is present to receive the lug portion at the edge of the tailgate door); a bed extension (Fig. 1, 22) pivotally engaged to the tailgate door that pivots from a closed position to a fully open position when a portion of the bed extension is received by the notch of the tailgate door (para. [0037] describes a lug portion 26 “to pivotably attach the bed extension 22 to the tailgate door 20”, i.e. a notch type area is present to receive the lug portion at the edge of the tailgate door).
As to claim 2, DiSimone discloses wherein the bed extension also pivots to a semi-open position approximately 180 degrees from a top surface of the tailgate door (Fig. 4).
Regarding claim 3, DiSimone discloses wherein the bed extension also pivots to an upright position approximately 90 degrees from a top surface of the tailgate door (Fig. 3).
As to claim 5, DiSimone discloses wherein a lug portion (Fig. 4, 26) of the bed extension is pivotally engaged and secured to a boss (Fig. 3, 32) of the tailgate door (para. [0037]).

As to claim 12, DiSimone discloses wherein, when the bed extension (22) is in the closed position, a bottom surface of the bed extension abuts a top surface of the tailgate door (Fig. 6).
Regarding claim 13, DiSimone discloses wherein the notch (para. [0037] describes a lug portion 26 “to pivotably attach the bed extension 22 to the tailgate door 20”, i.e. a notch type area is present to receive the lug portion at the edge of the tailgate door) of the tailgate door receive the lug portion to allow the bed extension to pivot from the closed position to the fully-open position (para. [0040]).
Regarding claim 14, as best understood, DiSimone discloses a tailgate door (Fig. 1, 20) that pivotally engages a rear cargo area of a vehicle, the tailgate door include a channel (para. [0039] and Fig. 7 illustrates ramps 34 within a channel/cavity of door 20); a bed extension (Fig. 1, 22) pivotally engaged to the tailgate door to move from a closed position to an open position, wherein a lug (Fig. 1, 26) of the bed extension is positioned within the channel in the one open position; and one or more ramps (Fig. 1, 34) that removably attach to a slot (para. [0039] and Fig. 1) of the bed extension (Fig. 1 illustrates ramps 34 attached to the bed extension 22 and para. [0039] discloses “two loading ramps 34 that may be stored within passaged located in the tailgate door 20”, i.e. the ramps may be removable so that they can either be attached to extension 22 or so that they may be stored within 20 as illustrated in figure 7).
As to claim 15, DiSimone discloses wherein the one or more ramps (34) are stored within a cavity of the tailgate door (Fig. 7 illustrates ramps 34 stored within the cavity of tailgate door 20).
Regarding claim 16, DiSimone discloses wherein one or more accessories are secured to the one or more slots (para. [0039]).

Regarding claim 18, DiSimone discloses wherein the bed extension (22) can further pivot to an upright position approximately 90 degrees from the top surface of the tailgate door (Fig. 3).
Regarding claim 19, DiSimone discloses a tailgate door (Fig. 1, 20) adapted to pivotally engage a rear cargo area of a body of a vehicle in a first direction between a closed position (Fig. 6) and an open position (Fig. 7); and a bed extension (Fig. 1, 22) pivotally engaged to the tailgate door via one or more lug portions (Fig. 1, 26) of the bed extension secured to one or more bosses (Fig. 3, 32) of the tailgate door; wherein the bed extension is configured to pivot from a closed position substantially flush with a top surface of the tailgate door to a semi-open position approximately 180 degrees from the top surface of the tailgate door (Fig. 4 and para. [0038]), and further pivot to a fully-open position approximately 210 degrees from the top surface of the tailgate door (Fig. 8 and para. [0040]); and wherein the tailgate door further includes one or more notches along a peripheral edge associated with the one or more lug portions of the bed extension, and the one or more notches receive the one or more lug portions so that the bed extension can pivot to the fully-open position (para. [0037] describes a lug portion 26 “to pivotably attach the bed extension 22 to the tailgate door 20”, i.e. a notch type area is present to receive the lug portion at the edge of the tailgate door and pivot to the fully open position).
Regarding claim 21, DiSimone discloses wherein the one or more open positions includes a fully-open position approximately 210 degrees from a top surface of the tailgate door (para. [0039] – [0040]).
As to claim 22, DiSimone discloses further comprising a ramp (Fig. 1, 34) that removably attaches to the bed extension (para. [0039]).
two loading ramps 34 that may be stored within passaged located in the tailgate door 20”).
As to claim 24, DiSimone discloses wherein the bed extension is secured to the tailgate door by a lug portion (Fig. 1, 26), and the notch of the tailgate door aligns with the lug portion to receive the lug portion in the fully-open position (para. [0037] describes a lug portion 26 “to pivotably attach the bed extension 22 to the tailgate door 20”, i.e. a notch type area is present to receive the lug portion at the edge of the tailgate door).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heaman et al. (US 7,712,811 B2) disclose a tailgate system for a vehicle having a body defining a rear cargo area and an opening with a tailgate door that pivots between an open and closed position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/May 6, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612